 ALLIED SERVICE COMPANY535-Allied Service Company of Texas, Inc., a Subsidiary ofAllied Maintenance CorporationandTeamsters Lo-calUnion No.19--Airline Division,affiliated withInternational Association of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case16-RC-6621December 12, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYOn August 15, 1974, the Acting Regional DirectorforRegion 16 issued a Decision and Direction ofElection' in the above-entitled proceeding. Thereafter,in accordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations, Series 8,as amended, the Employer and the Intervenor2 filedtimely requests for review of the Acting RegionalDirector's decision, contending that the Acting Re-gional Director erred in failing to find that their con-tracts constituted a bar to the instant petition, as re-quired byAppalachian Shale Products Co.,121 NLRB1160 (1958).By telegraphic order dated September 13, 1974, theNational Labor Relations Board granted the requestsfor review and stayed the election pending decision onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Employer is engaged to the business of providingskycap service at various airport facilities throughoutthe country, including the Dallas-Fort Worth RegionalAirport involved herein. Prior to the opening of thelatter airport, the Employer provided similar service atthe Love Field Airport in Dallas where its employeeswere represented for approximately 15 years by theUnitedTransportationServiceEmployees,AFL-CIO (UTSE), until that labor organization'smerger with Intervenor herein in 1972 when the Inter-venor assumed UTSE's representation rights with re-spect to employees of the Employer at various locationsthroughout the country.iThe appropriate unit is "All skycaps and skycap captains of the Em-ployer at the Dallas-Fort Worth Regional Airport, Texas, excluding officeclerical employees, guards and supervisors as defined by the Act "2Allied Service Division of Brotherhood of Railway, Airline and Steam-shipClerks,FreightHandlers,ExpressandStationEmployees,AFL-CIOThe basic contractual agreement, in evidence, be-tween UTSE and the Employer covering the skycaps atLove Field in Dallas, was effective from -November 2,1971, until November 2, 1972, and contained 18 sepa-rate articles covering terms and conditions of employ-ment traditionally found in a collective-bargainingagreements.'Also in evidence is a "Memorandum ofAgreement" dated September 21, * 1972, signed by theEmployer and the Intervenor which provided that the"attached agreement shall renew and continue in fullforce and effect from November 3, 1972, through June30, 1973" and that either party had the right torenegotiate articles therein upon proper notification.The record testimony discloses that the "attachedagreement" was the basic agreement described above.A document entitled "Recognition of Successorshipand Assumption of Agreement," dated December 1,1972, and signed by the Employer and the Intervenorset out the Employer's recognition of the Intervenor assuccessor to UTSE as the bargaining agent of Em-ployer's employees at its various locations including"Dallas, Texas" and further acknowledged the full as-sumption of said agreement by the Intervenor herein.This recognition document was followed by a signed"Memorandum of Agreement," dated March 21, 1973,covering the skycap employees at Love Field, Dallas,Texas. This letter agreement had an effective term of 1year running from November 2, 1972, through Novem-ber 1, 1973; provided for health and welfare as well aspension contributions by the Employer; and expresslystated "All other terms and conditions of the previousAgreement will remain unchanged."In anticipation of the closing of Love Field, the Em-ployer and Intervenor concluded a written agreement,accepted by the Intervenor on November 1, 1973,which extended the above-mentioned Memorandum ofAgreement "to and including the date of closing ofLove Field," and also provided:2.Upon the closing of Love Field and the openingof the Dallas-Fort Worth Regional Airport, allof the covered employees who work at LoveField, shall be transfered to the Dallas-FortWorth Regional Airport to the extent that theemployer has jobs available.3.At such time as the new Dallas-Fort WorthRegional Airport is opened, we shall negotiatea renewal of the Collective Bargaining Agree-ment between Allied and BRAC [Intervenor]covering the Skycaps and Skycap Captains em-ployed by the employer which shall be effective3As found by the Acting Regional Director, these articles included,among others, union recognition, hours of work, rates of pay, vacations,seniority, reduction in force, holidays, no strike, no lockout, union dues andcheckoff, grievance procedure,and management rights215 NLRB No. 102 536DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the date of opening of the new regionalairport.InMarch 1974, after the Dallas-Fort Worth Re-gional Airport had become operational, bargaining ses-sions took place in Dallas between representatives ofthe Employer and the Intervenor. Following those bar-gaining sessions,Employer forwarded to Intervenor atwo-page document with a covering letter dated April3, 1974,stating inpart, "Enclosed is the Local Supple-ment for theDallasSkycaps,Dallas,Texas. If there areany problems or questions, please call." The two-page"LocalSupplement,"which the ActingRegional Di-rector found was executed by the Intervenor after mak-ing some modifications on the first page and receivedby the Employer prior to the filing of the petition,contains the namesof theparties with the "(DallasSkycaps)" under the Intervenor's name. It provides fora 3-year term effective January 13, 1974; wage rates forskycaps and skycap captains as'of March 20, 1974, andJanuary 13, 1975; health and welfare contributions;holidays; vacations; strike layoff, and other matters.The record testimony reveals the modifications madeby Intervenor were discussed by telephone between thetwo signators to the agreement and that the Employerhas implemented the terms of the agreement.Contrary to the Acting Regional Director, we findon the record as a whole that the Local Supplementwhich was effective for 3 years from January 13, 1974,is a bar to the petition. While this supplement in effectdescribes the location of the unit by use of the term"Dallas Skycaps," we think that in light of the anteced-ent chain of negotiations and agreements it is clearthat the term unmistakably referred to the skycaps attheDallas-FortWorth Regional Airport. Thus, formany years before the opening of the regional airport,the parties agreed to, and did, bargain for an orderlytransition of their contractual relationship from LoveField to the regional airport. This bargaining cul-minated in the execution . of the Local Supplementwhich has been implemented by both parties.We further find that the Local Supplement containssufficient substantive terms and conditions of employ-ment to insure industrial stability. Accordingly, saidagreement bars processing the instant petition and weshall therefore dismiss it.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.